Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
                                                             FILED
                                                           Dec 07 2012, 10:25 am
establishing the defense of res judicata,
collateral estoppel, or the law of the                            CLERK
case.                                                           of the supreme court,
                                                                court of appeals and
                                                                       tax court




ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

LAURA M. TAYLOR                                 GREGORY F. ZOELLER
Indianapolis, Indiana                           Attorney General of Indiana

                                                KARL M. SCHARNBERG
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

ANTHONY WHITE,                                  )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )       No. 49A02-1204-CR-321
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                    APPEAL FROM THE MARION SUPERIOR COURT
                         The Honorable Reuben B. Hill, Judge
                           Cause No. 49F18-1008-FD-066886


                                     December 7, 2012

               MEMORANDUM DECISION - NOT FOR PUBLICATION

SHARPNACK, Senior Judge
                              STATEMENT OF THE CASE

       Anthony White appeals his convictions of attempted theft, a Class D felony, Ind.

Code §§ 35-41-5-1 (1977) and 35-43-4-2 (2009), and criminal trespass, a Class A

misdemeanor, Ind. Code § 35-43-2-2(a) (2009). We affirm.

                                          ISSUE

       White raises two issues, which we consolidate and restate as: whether White’s

convictions are supported by sufficient evidence.

                        FACTS AND PROCEDURAL HISTORY

       On the afternoon of August 26, 2010, Officer Thomas Figura of the Indianapolis

Metropolitan Police Department was dispatched to an address to investigate a report of

attempted theft. Upon arrival, Figura saw a man (later identified as White) and a woman

being detained by Bobby Joe Richards, who rented an apartment at the address. White

was lying on the ground near a gas grill and tin snips. Richards had discovered White

trying to disconnect Richards’ grill from a chain link fence.

       The State charged White with attempted theft and criminal trespass.            White

waived his right to a jury trial and was tried to the bench. The court found White guilty

as charged and sentenced him accordingly. This appeal followed.

                             DISCUSSION AND DECISION

       White claims he believed he had permission to enter Richards’ property and

remove the grill, so he concludes there is insufficient evidence to sustain his convictions.

       When an appellant challenges the sufficiency of the evidence supporting a

conviction, we do not reweigh the evidence or judge the credibility of the witnesses.

                                             2
Joslyn v. State, 942 N.E.2d 809, 811 (Ind. 2011). We affirm if the probative evidence

and reasonable inferences drawn from the evidence could have allowed a reasonable trier

of fact to find the defendant guilty beyond a reasonable doubt. Id.

       In order to obtain a conviction against White for attempted theft, the State was

required to prove beyond a reasonable doubt that White (1) knowingly or intentionally

(2) took a substantial step (3) toward exerting unauthorized control over property (4) of

Richards (5) with intent to deprive Richards of any part of its value or use. Ind. Code §§

35-41-5-1, 35-43-4-2.

       In this case, Richards had lived in his apartment for four or five years. Through an

open window, he heard male and female voices outside and also heard someone opening

the front gate which provides access to his yard and his door. The gate bears a “NO

TRESPASSING” sign. State’s Ex. 3. He waited to see if anyone rang the doorbell.

When no one did, Richards went outside and saw that someone had come into his yard

and moved his grill. It was still attached to the fence by a chain that Richards had

purchased and installed. Richards moved the grill back into its usual position and went

back into his apartment.

       Thirty-five or forty-five minutes later, Richards heard male and female voices

outside and heard his front gate open again. Richards went outside with his dog and his

gun, and he saw White crouching by the grill with tin snips, trying to cut the fence. He

also saw a woman, and he detained the two until Figura arrived. This evidence is

sufficient to establish that White knowingly or intentionally attempted to steal Richards’

grill. See Estep v. State, 716 N.E.2d 986, 987 (Ind. Ct. App. 1999) (determining that

                                            3
there was sufficient evidence of attempted theft where Estep was discovered removing

lug nuts from the wheel of someone else’s car in a parking lot).

       White argues that the grill belonged to his mother and stepfather, who he asserts

had moved out of Richards’ apartment within the last few months. He further claims that

his relatives had given him permission to retrieve the grill. This is a request to reweigh

the evidence, which we cannot do. White also cites McIntosh v. State, 638 N.E.2d 1269

(Ind. Ct. App. 1994), trans. denied, in support of his claim, but that case is

distinguishable. That case involved a completed theft, and the current case involves

attempted theft.

       We next turn to the criminal trespass conviction. In order to obtain a conviction

against White for criminal trespass, the State was required to prove beyond a reasonable

doubt that White (1) knowingly or intentionally (2) entered Richards’ property (3) after

having been denied entry by Richards (4) without having a contractual interest in the

property. Ind. Code § 35-43-2-2(a). A person may be denied entry when a property

owner posts or exhibits a notice barring entry at the main entrance in a manner that is

either prescribed by law or likely to come to the attention of the public. Ind. Code § 35-

43-2-2(b).

       Here, the front gate that provided access to Richards’ yard and door bore a sign

that stated “NO TRESPASSING.” State’s Ex. 3. White acknowledged seeing the sign

when he entered the property, and Richards found him in his yard. This evidence is

sufficient to support White’s conviction for criminal trespass. See Alves v. State, 816

N.E.2d 64, 66 (Ind. Ct. App. 2004) (determining that there was sufficient evidence of

                                            4
criminal trespass where Alves was seen on someone else’s land climbing a gate bearing a

sign marked “No Trespassing”), trans. denied.

       White, citing Myers v. State, 190 Ind. 269, 130 N.E. 116, 117 (1921), argues that

his conviction must be reversed because he had a good faith belief that he had permission

to enter Richards’ property. This argument has no support in the record. White did not

dispute at trial that his family members no longer lived in the apartment. Thus, they had

no contractual interest in the apartment on the day in question, and White could not have

reasonably believed that they had the authority to grant him permission to enter the

property.

       Next, White cites Olsen v. State, 663 N.E.2d 1194 (Ind. Ct. App. 1996), but that

case does not compel a different result here. Olsen addressed a different section of the

criminal trespass statute, which governs a circumstance in which a person refuses to leave

the real property of another person after being told to go.

                                      CONCLUSION

       For the reasons stated above, we affirm the judgment of the trial court.

       Affirmed.

RILEY, J., and BROWN, J., concur.




                                              5